Citation Nr: 1541372	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-07 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 prior to January 30, 2012 and in excess of 50 percent therefrom for post traumatic stress disorder with major depressive disorder.

2.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease (CAD).

3.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type 2.

4.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July1971.

This case came before the Board of Veterans' Appeals (the Board) on appeal from May 2009, August 2011, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The issues of service connection for stroke, cataracts, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction have been raised by the record in July 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-526b (July 20, 2015).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an initial evaluation in excess of 30 prior to January 30, 2012 and in excess of 50 percent therefrom for PTSD with major depressive disorder, and for an initial evaluation in excess of 20 percent for diabetes mellitus type 2 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  CAD is not more nearly manifested by congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

2.  The Veteran is as likely as not unable to maintain substantially gainful employment due to service connected disability).


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).

2.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a)  requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in October 2010 and January 2012 letters, prior to the rating decisions on appeal.  The CAD claim arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran to include records associated with the Veteran's Social Security Administration (SSA) disability claim.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination.  VA further provided the Veteran a hearing on appeal.

The record shows that VLJ conducting the hearing on appeal complied with the provisions of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ fully identified the issues on appeal, inquired about the possibility of outstanding medical evidence in support of the claims, and accepted testimony on the symptoms and their severity in support of the claims.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim for increase for heart disease; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

II.  Claims for Increase

The Veteran seeks a schedular evaluation in excess of 60 percent for CAD.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 60 percent for CAD.  The evidence does not more nearly reflect the criteria for a higher evaluation.  38 C.F.R. § 4.7.

The Veteran's CAD is currently rated as 60 percent disabling under Diagnostic Code 7005, for arteriosclerotic heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).  The schedular criteria provide a disability rating of 60 percent when there is more than one episode of acute, congestive heart failure in the past year, or; when a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  Id.

A maximum disability rating of 100 percent is assigned for chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is LV dysfunction with an EF of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2) (2014).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

On VA examination in March 2011, the examiner estimated a METs level between 3-5, consistent with cardiac functioning to perform activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 miles per hour).  The examiner noted that the "This is the lowest level of activity in which the claimant reports the following symptoms: dyspnea, fatigue, angina, and dizziness.  The Veteran denied syncope.  The left ventricular ejection fraction (LVEF) was 54-55 percent.  The examiner noted that the Veteran did not have congestive heart failure, cardiomegaly or cor pulmonale.  It is noted that an earlier LVEF shown on a VA echocardiogram dated in February 2012 showed an LVEF for 66 percent; and private medical records dated in November 2008 indicated an LVEF estimated to be 55-60 percent.

The medical evidence does not more nearly reflect the criteria for a 100 percent rating.  38 C.F.R. § 4.7.  The competent medical evidence does not show chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or a LVEF of less than 30 percent.

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation higher than 60 percent, as explained and discussed above.  While the Veteran is competent to report his observable symptoms as he experiences them through his senses, including fatigue and dyspnea, see Layno, supra, he is not competent to provide an opinion as to how such symptoms are reflective of the severity of his heart disease disability; to do so requires medical expertise which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer).  The Veteran's statements as to the current severity of his heart disease, while considered by the Board, are afforded little probative value, as opposed to the objective, competent medical evidence of record.

The Board assigns greater probative value to the most recent VA examination findings as they were obtained after evaluation of the Veteran by trained medical professionals.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to medical evidence is within the province of the adjudicators).

The Board acknowledges the Veteran's representative's argument that the VA heart examination is inadequate because a stress test was not performed.  However, VA regulations permit an estimated METs in lieu of stress test where such test is medically contraindicated.  38 C.F.R. § 4.100.  In this case, the record shows that a stress test was contraindicated due to the Veteran's stoke with confinement to a wheelchair.  See VA Examination Report (March 2011).

Accordingly, the claim is denied.  The Board finds no basis to assign separate evaluations for separate periods of time based on the facts found, in other words a "staged" rating because there is no distinct period where the service- connected disability exhibited symptoms that would warrant a different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  There is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.

III.  TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

To qualify for a schedular TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment is not considered to be substantially gainful employment.

In this case, the Veteran's service connected disabilities include a single disability rated at 60 percent (CAD) and additional disabilities resulting in a combined 90 percent disability evaluation.  This combined evaluation includes PTSD rated at 50 percent.  Thus, the Veteran meets the numeric evaluation required for a schedular TDIU set forth in 38 C.F.R. § 4.16(a).

Additionally, the record shows that the Veteran is as likely as not unable to perform the physical and mental tasks associated with work due to his service-connected disabilities, specifically heart disease and PTSD.  The Veteran has limited education, having earned a high school diploma and has no higher level education.  He has past work experience in construction and demolition, but has had difficulty performing his work due to psychiatric and physical problems associated with service-connected PTSD and heart disability.  At his hearing, the Veteran's testimony suggested that his PTSD and heart symptoms caused functional limitations that precluded employment.

Other evidence corroborates the Veteran's report of unemployability due to service-connected disability.  The April 2011 VA heart examination reflects that the Veteran is unable to work due to heart disease.  The January 2012 VA PTSD examination reflects that the Veteran had difficulty in adapting to stressful circumstances, including work or worklike settings, along with difficulty in establishing and maintaining effective work relationships together with near-continuous depression and anxiety effecting his ability to function.  The Veteran's former employer reported that the Veteran had worked as a demolition supervisor and was unable to work due to his heart condition, last working in 2008.
Considering the evidence of record as a whole, the Board finds that it is at least as likely as not that the Veteran is unable to work due to service-connected disability, specifically his heart disability and PTSD.  Therefore, resolving all reasonable doubt in the Veteran's favor, TDIU is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial evaluation in excess of 60 percent for coronary artery disease is denied.

TDIU is granted.

REMAND

Claim for Increase for PTSD

VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326 , 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Based on the Veteran's testimony in July 2015, the Board finds that the Veteran should be afforded another VA examination in view of his report of worsened symptoms since his last VA PTSD examination in January 2012.

Diabetes Mellitus Type 2

The Court has held that, when an notice of disagreement (NOD) has been filed, the RO must issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Here, in a June 2015 rating decision, the RO granted service connection for diabetes mellitus type 2 at the 20 percent disability level, effective from July 22, 2014.  In July2015, the Veteran submitted a notice of disagreement with that decision.  See VA Form 21-526b (July 20, 2015).  Therefore, as an NOD has been received, remand for issuance of an SOC is required.  See Manlicon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding pertinent treatment records to include that obtained by the Veteran through TRICARE, Fort Sam, and VA.  See Hearing Transcript (July 2015).

2.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the severity of his service-connected PTSD.  All pertinent evidence in the VA electronic file should be available to and reviewed by the examiner.  The examiner should clearly indicate the level of occupational and social impairment.  The examination report must include a complete rationale for all opinions and conclusions reached.
 
3.  After completing the above and any other development as may be indicated the newly developed record, the Veteran's PTSD claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

4.  The AOJ should send to the Veteran an SOC on the issue of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type 2.  Only if a timely substantive appeal is received, then the RO shall certified the issue to the Board.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


